DETAILED ACTION
The instant application having Application No. 16/778,652 filed on January 31, 2020 is presented for examination by the examiner. Claims 1-20 are pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	The instant application claims priority to US provisional applications 62/879,190; 62/849,317; 62/825,538; 62/809,891; and 62/799,886. The examiner has considered each of these US provisional applications and cannot find 35 USC §112 (a) written description support for claim 1 in any of the priority documents. Thus the effective filing date of the instant application is taken to be January 31, 2020. The applicant can contend this date by specifically pointing out where support for the current claims can be found amongst the priority documents. 

Drawings
The applicant’s drawings submitted on January 31, 2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitations “predetermined information is stored in the memory unit, wherein the predetermined information includes a relationship between the electrical parameter of the flexible element and the position of the movable part relative to the fixed part” render the claim indefinite, because it is unclear how the functional limitation of storing predetermined information, or the particular type of predetermined information imparts or implies any structural limitations on the memory unit. Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). See MPEP §2173.05(g).  In the instant case one of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.
	Regarding claim 4, the limitations “wherein the predetermined information is obtained by an external instrument that is connected to the driving mechanism, and the external instrument is detached from the driving mechanism after the predetermined information is stored in the memory unit” render the claim indefinite for the following reasons. First, because the external instrument is detached from the driving mechanism, the external instrument is not a positively recited part of the driving mechanism for an optical element. Second, it is unclear 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. USPGPub 20180171991 A1 (hereafter Miller, where reference will be made to Bennin et al. U.S. Pat. No. 8,941,951, hereafter Bennin, incorporated by reference in its entirety into Miller see paragraph 53 of Miller).
Regarding claim 1, Miller teaches “A driving mechanism for moving an optical element (e.g. claim 1 “a sensor mounting region on the moving plate.” The driving mechanism includes the moving plate, and the sensor is an optical element in that it detects light) , comprising: 
a fixed part (paragraph 0084: “static feet 1710a-d. The static feet 1710a-d are configured to attach to a static member”); 
a movable part (at least moving member 1722), connected to the optical element (e.g. claim 1 “a sensor mounting region on the moving plate.”) and movable relative to the fixed part (paragraph 0084: “such that the moving member 1722 moves relative to the static member when the SMA material 1704a-d is activated.”); 
a driving assembly (at least paragraph 81: “SMA material 1708a-d”, where SMA is an acronym for shape memory alloy), driving the movable part to move relative to the fixed part (e.g. paragraph 0084: “such that the 
a flexible element (spring arms 1704a-d and strain gauges 3304), connected to the fixed part and the movable part (see e.g. Figs. 17 and 34), wherein when the movable part moves relative to the fixed part, the flexible element deforms so that the position of the movable part relative to the fixed part is detected (paragraph 0093: “strain gauge as a movement sensor” the deformation of a strain gauge is what is measured by the relationship between some electrical property such as resistance and the strain. This in turn allows the use of the strain gauge as a movement sensor through the relationship between the strain on the strain gauge and the position of the moving member).”
Regarding claim 2, Miller teaches “The driving mechanism as claimed in claim 1, further comprising a control circuit element (paragraph 81: “The spring arm can contain an electrical circuit for driving power through the SMA material for actuation”; paragraph 83 “A controller can be used to apply coordinated power to the SMA material one one or more of the spring arms 1704a-d to provide full motion in the x-axis and the y-axis of the moving member 1722.”) electrically connected to the flexible element and the driving assembly (e.g. paragraph 83: “For example, the SMA material 1704a-d can be heated with an electrical current”), wherein the position of the movable part relative to the fixed part is detected by the control circuit element measuring an electrical parameter of the flexible element (paragraph 93: “When the moving member 3322 moves the spring arms will have strain that can be measured by a strain gage attached to it or built on top of it. By reading the various amounts of strain from multiple gages, full x/y position can be determined, for example using a controller with an algorithm. Such a strain gage sensor 3322 includes those similar to and manufactured by processes such as those described in Bennin et al. U.S. Pat. No. 8,941,951 and Evans et al. U.S. Pat. No. 5,862,015.” see Bennin col. 3 lines 33-53 emphasis added: “Stress that stretches or compacts the flexure 12 changes a dimension (e.g., cross sectional area) of the strain gauge element 60, which changes the electrical resistance across the strain gauge element 60. Ends of the strain gauge element 60 terminate at sensor bond pads 64. The resistance measured across the bond pads 64 will be sensitive to strain in the flexure 12 or other element on which the strain gauge element 60 is integrated. 
Regarding claim 3, Miller teaches “The driving mechanism as claimed in claim 2, wherein the control circuit element has a memory unit (paragraph 93 “By reading the various amounts of strain from multiple gages, full x/y position can be determined, for example using a controller with an algorithm.” A controller with an algorithm has a memory unit that stores the algorithm), and predetermined information is stored in the memory unit (paragraph 93: “algorithm”), wherein the predetermined information includes a relationship between the electrical parameter of the flexible element and the position of the movable part relative to the fixed part (paragraph 93: “By reading the various amounts of strain from multiple gages, full x/y position can be determined”).
Regarding claim 4, Miller teaches “The driving mechanism as claimed in claim 3, wherein the predetermined information (paragraph 93: “controller with an algorithm”) is obtained by an external instrument that is connected to the driving mechanism, and the external instrument is detached from the driving mechanism (an external instrument is not a structural element of the driving mechanism because it is detached from it, thus there is no structural limitation imparted by this recitation) after the predetermined information is stored in the memory unit (paragraph 93: “controller with an algorithm” the algorithm inherently must be stored in the memory unit of the controller before the full x/y position can be determined).”
Because the structure of the claimed system, is the same as that claimed, it must inherently perform the same function and store predetermined information in the memory of the controller that is determined prior to the operation of the driving mechanism.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 6, Miller teaches “the driving mechanism as claimed in claim 2, wherein the movable part is movable relative to the fixed part within a specific interval (see Fig. 1, moving member 122 is limited to a specific interval for instance by the camera housing 112), and the electrical parameter of the flexible element is set as an initial value when the movable part is at an end position of the specific interval (it is unclear how details of the algorithm for converting stress measurements to positions imparts any structural distinction over the cited art. Miller teaches all of the structural elements of the claim thus it must inherently be configured to set as an initial value for the electrical parameter of the flexible element when the movable part is at an end position of the specific interval).
Because the structure of the claimed system, is the same as that claimed, it must inherently be capable of performing the same function and set as an initial value for the electrical parameter of the flexible element when the movable part is at an end position of the specific interval.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 7, Miller teaches “the driving mechanism as claimed in claim 1, wherein the movable part is movable relative to the fixed part within a specific interval (see Fig. 1, moving member 122 is limited to a specific interval for instance by the camera housing 112), and the electrical parameter of the flexible element changes when the movable part is in different positions of the specific interval (paragraph 93 “By reading the various amounts of strain from multiple gages, full x/y position can be determined, for example using a controller with an algorithm.”, see also Bennin  col. 3 lines 33-53 emphasis added: “Stress that stretches or compacts the flexure 12 changes a dimension (e.g., cross sectional area) of the strain gauge element 60, which changes the electrical resistance across the strain gauge element 60. Ends of the strain gauge element 60 terminate at sensor bond pads The resistance measured across the bond pads 64 will be sensitive to strain in the flexure 12 or other element on which the strain gauge element 60 is integrated. Traces 40 extend from the sensor bond pads 64 to connect to a measurement circuit for detecting strain in the flexure 12 based on the measured resistance.”).”
Regarding claim 8, Miller teaches “the driving mechanism as claimed in claim 1, further comprising a plurality of flexible elements (see Fig. 17 spring arms 1704a-d, and Fig. 34 SMA OIS spring arm of which there are 4), wherein the flexible elements deform in different ways when the movable part moves relative to the fixed part (see Fig. 17, opposing spring arms such as 1704b and 1704c will deform in different ways when the moving member 1722 moves relative to the fixed part).”
Regarding claim 9, Miller teaches “the driving mechanism as claimed in claim 8 (see above), wherein the flexible elements deform in opposite ways when the movable part moves relative to the fixed part (see Fig. 17, opposing spring arms such as 1704b and 1704c will deform in opposite ways when the moving member 1722 moves relative to the fixed part).”
Regarding claim 10, Miller teaches “the driving mechanism as claimed in claim 1, wherein the driving mechanism is rectangular in shape (the octagonal shape of device of Fig. 17 is “rectangular in shape” in that it would fit into a square device, see also the shape in Fig. 16) and further comprises a plurality of flexible elements arranged on four sides or at four corners of the driving mechanism (the static feet 1710a-d are arranged on the four sides of the driving mechanism, while the middle portion of spring arms 1704a-d are arranged on the four corners of the driving mechanism).”
Regarding claim 14, Miller teaches “the driving mechanism as claimed in claim 1, further comprising a resilient member (spring arm 1704a-d) connected to the movable part and the fixed part (see connections to the movable part at struts 1706a-d and to the fixed part at static feet 1710a-d), wherein the flexible element is disposed on the resilient member (strain gauges 3304 are disposed on the spring arms, see Fig. 34 and paragraph 93), and the resilient member and the flexible element deform when the movable part moves relative to the fixed part (see paragraphs 81-84 and 93).”
Regarding claim 19, Miller teaches “the driving mechanism as claimed in claim 1, wherein the flexible element comprises shape memory alloy (paragraph 3, “Shape memory alloy (“SMA”)” paragraph 84 “SMA material 1704a-d).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. USPGPub 20180171991 A1 (hereafter Miller) as applied to claim 2 above, and further in view of Iwase et al. USPGPub 20160363491 A1 (hereafter Iwase).
Regarding claim 5, Miller teaches “the driving mechanism as claimed in claim 2, further comprising a plurality of conductive pads disposed on the fixed part (static feet 1710a-d) and the movable part (1706a-d), wherein the flexible element … electrically connects to the control circuit element via the conductive pads (“spring arms 1704a-d formed of conductive material such as stainless steel, … The spring arm can contain an electrical circuit for driving power through the SMA material for actuation “).
However, Miller does not explicitly teach “wherein the flexible element comprises resin material.”
Iwase teaches a sensing element “wherein the flexible element comprises resin material (paragraph 98: “The pressure sensing film 14 in this embodiment is a resin film containing a carbon particle 140, as illustrated in FIG. 2A and FIG. 2B. The pressure sensing film 14 is functionalized to be electro-conductive with the carbon particle 140.”).”
	Thus Miller teaches the claimed driving mechanism except for the material of the flexible element. Iwase teaches that the material of a sensing element can be a resin film functionalized to be electro-conductive with carbon particles.
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resin film as the flexible element in a sensor as taught by Iwase since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. USPGPub 20180171991 A1 (hereafter Miller) as applied to claim 1 above, and further in view of Madden et al. US 10,670,429 B2 (hereafter Madden).
Regarding claim 20, Miller teaches “the driving mechanism as claimed in claim 1.” However, Miller does not explicitly teach “wherein the flexible element comprises conductive gel.”
Madden teaches (col. 7 lines 59-67) “wherein the flexible element comprises conductive gel (col. 7 lines 59-67: “In some embodiments, first and second upper electrodes 22, 24 and first and second lower electrodes 32, 34 are made of a deformable and transparent material, such as an ionically conductive gel. One particular non-limiting example of a deformable and transparent ionically conductive gel from which electrodes 22, 24, 32, 34 could be fabricated is polyacrylamide. Accordingly, sensor unit 10 may be deformable (i.e. stretchable, bendable and/or the like).”
Thus Miller teaches the claimed driving mechanism except for the material of the flexible element. Madden teaches that the material of a deformable sensing element can be a conductive gel.
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive gel as the flexible element in a sensor as taught by Madden since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07. 
Allowable Subject Matter
Claims 11-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the conductive element is embedded in the base and electrically connected to the flexible element.”
Regarding claim 12, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the driving assembly comprises a coil disposed on the movable part, and the fixed part has a base and a conductive element, wherein the conductive element is embedded in the base 4 and electrically connected to the flexible element and the coil.”
Regarding claim 13, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the driving assembly comprises a coil disposed on the movable part and electrically connected to the metal sheet spring.”
Regarding claim 15, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising a plurality of flexible elements disposed on opposite sides of the resilient member.”
Regarding claim 16, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising an insulating layer disposed between the resilient member and the flexible element.”
Regarding claim 17, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the resilient member has a connection portion suspended between the fixed part and the movable part, and the flexible element forms a plurality of longitudinal extending portions disposed on the connection portion.”
Claim 18 depends from claim 17 and is allowable for at least the reasons stated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ezawa et al. USPGPub 20140091204 “Image Pickup Device” Fig. 5 strain detectors 15.
Izumi USPGPub 20170242216 “Lens Driving Apparatus, Control Method Therefor, Storage Medium Storing Control Program Therefor, and Image Pickup Apparatus” Fig. 13B, paragraph 100 “The displacement calculation unit 2244 determines the state of the fitting backlash according to the detection results of the strain gauges 414a, 414b, 414c, and 414d. Then, the displacement calculation unit 2244 outputs the displacement in the optical axis direction corresponding to the deviation G.”
Kim et al. USPGPub 20180059839 A1 “Touch Input Device Including Display Panel Formed with Strain Gauge and Display Panel Formed with Strain Gauge Forming Method” paragraph 147, calculation of a gauge factor.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872